DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 11 April 2022. Examiner acknowledges the amendments to claims 9, 12, 15, and 16, and the cancellation of claim 11. Claims 9-10 and 12-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “the corresponding measured signals” (lines 16-17) and “the corresponding foot” (line 18), wherein these limitations each lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn (US-20160067584-A1, previously presented) in view of Clark (US-20160100801-A1, previously presented).
Regarding claim 9, Giedwoyn teaches a walk correction method, comprising: a) measuring instantaneous direction-specific movement of a user made during an ambulatory activity by at least one motion sensor of a step analysis device (sensor system 12 configured to sense a biomechanical parameter of a user while the user is in biomechanical motion (Giedwoyn, Paragraph [0129])), wherein the step analysis device is foot specific (The module 22 may be able to recognize whether the data received is related to a left or right shoe, such as through the use of a unique identification chip (Paragraph [0117])); b) alerting the user during the ambulatory activity upon determination of deviative motion by using at least one deviation indicator (generate an indication to the user when deviation from the desired biomechanical movement pattern is determined to exist (Paragraph [0129])); and c) processing, by a processor, signals generated by the at least one motion sensor that are indicative of the instantaneous direction-specific movement (the electronic device 110 can receive data gathered by the sensor system 12. The electronic device 110 is configured for analyzing the data (Paragraph [0129])), comparing the instantaneous direction-specific movement with a normative direction-specific movement, and commanding the at least one deviation indicator to generate a predetermined biofeedback alert upon determining a deviation greater than predetermined threshold level between the instantaneous direction-specific movement and the normative direction-specific movement (electronic device 110 is configured for analyzing the data to determine whether a deviation from a desired biomechanical movement pattern exists in the biomechanical movement of the user, and may generate an indication to the user when deviation from the desired biomechanical movement pattern is determined to exist…It is understood that the determination of “deviation” may include threshold variations, where the data is not considered to deviate from the template unless the threshold is exceeded (Paragraph [0129])), and allowing two identical step devices, each is foot specific to the user (The module 22 may be able to recognize whether the data received is related to a left or right shoe, such as through the use of a unique identification chip. The module 22 may process the data differently according to the recognition of L/R shoe, and may also transmit the data to the external device 110 with an identification of whether the data is from a L/R shoe. The external device 110 may likewise process or otherwise handle the data differently based on the identification of L/R shoe as well (Paragraph [0117])), wherein one of the step analysis devices may generate a biofeedback alert if the user is found to undergo deviative motion (During a particular activity, a user may periodically receive indications and/or alerts, e.g., by the electronic device transmitting a signal to a second electronic device, such as an external device held by the user during the activity. The indications notify a user when deviations are determined and the alerts notify a user if a number of deviations exceeds a predetermined deviation threshold (Paragraph [0157])).
However, Giedwoyn fails to explicitly disclose that the two identical step analysis devices are synchronized in a master-slave arrangement to compare the corresponding measured signals, thus one of the step analysis devices may generate a biofeedback alert if the corresponding foot of the user is found to undergo deviative motion, such as being asymmetrical with respect to the other foot. Clark discloses a system for human kinematic analysis comprising sensor systems incorporated into each of a left and right shoe of a user (the connections of the sensors 16 to the terminals 11 and the interface 20 may be different between the left and right inserts 37, as shown in FIG. 12 (Paragraph [0117], Figure 12)), wherein Clark further discloses that the processors associated with each foot are synchronized in a master-slave arrangement to facilitate comparison of corresponding measured signals (When both right and left data are to be simultaneously recorded, the motion sensing system 10 on the left foot may be preferably designated as a slave device, forwarding its stride based metrics to the master device on the right foot, which will aggregate the data from the two systems, then record and/or transmit the information via wireless interface (Clark, Paragraph [0072])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giedwoyn so as to incorporate that the two identical step analysis devices are synchronized in a master-slave arrangement to compare the corresponding measured signals, thus one of the step analysis devices may generate a biofeedback alert if the corresponding foot of the user is found to undergo deviative motion, such as being asymmetrical with respect to the other foot as taught by Clark so as to allow for aggregation of left and right data of both left and right systems (Clark, Paragraph [0072]) and allow for the identification of biomechanical differences between left and right stride mechanics (The ability of the disclosed invention to measure and record the motion of an athlete can provide valuable insight into these asymmetries when the motion sensing system 10 is affixed to both the athlete's left and right feet (Clark, Paragraph [0071])).
Regarding claim 12, Giedwoyn in view of Clark teaches the method according to claim 9, wherein the processing comprises commanding generation of the biofeedback alert upon determining an angular difference greater than the predetermined threshold between an instantaneous foot orientation and a normative forward direction of movement (data regarding angular orientation and changes in angular orientation (such as a gyroscope-based sensor) (Giedwoyn, Paragraph [0109]), wherein based on the disclosure of paragraph [0129], the biofeedback alert would be based on the angular difference).
Regarding claim 13, Giedwoyn in view of Clark teaches the method according to claim 9, wherein the processor is operable to command generation of the biofeedback alert upon determining a deviation between an instantaneous running pattern and a reference running pattern (actual biometric motions for throwing, running, jumping, etc., vs template movement patterns (Giedwoyn, Paragraph [0148]), wherein based on the disclosure of Giedwoyn, Paragraph [0129], the biofeedback alert would be based on the deviation between the actual biometric motion of running and the template movement pattern).
Regarding claim 14, Giedwoyn in view of Clark teaches the method according to claim 9, wherein the processor is operable to command generation of the biofeedback alert which is foot-specific (The module 22 may process the data differently according to the recognition of L/R shoe, and may also transmit the data to the external device 110 with an identification of whether the data is from a L/R shoe. The external device 110 may likewise process or otherwise handle the data differently based on the identification of L/R shoe as well (Giedwoyn, Paragraph [0117])).
Regarding claim 15, Giedwoyn in view of Clark teaches the method according to claim 14, wherein each step analysis device is mountable in each shoe of the user (Giedwoyn, Paragraph [0117]), but fails to explicitly disclose that corresponding processors associated with each foot are synchronized in a master-slave arrangement to facilitate comparison of corresponding measured signals. Clark discloses a system for human kinematic analysis comprising sensor systems incorporated into each of a left and right shoe of a user (the connections of the sensors 16 to the terminals 11 and the interface 20 may be different between the left and right inserts 37, as shown in FIG. 12 (Paragraph [0117], Figure 12)), wherein Clark further discloses that the processors associated with each foot are synchronized in a master-slave arrangement to facilitate comparison of corresponding measured signals (When both right and left data are to be simultaneously recorded, the motion sensing system 10 on the left foot may be preferably designated as a slave device, forwarding its stride based metrics to the master device on the right foot, which will aggregate the data from the two systems, then record and/or transmit the information via wireless interface (Clark, Paragraph [0072])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giedwoyn in view of Clark so as to incorporate the processors associated with each foot being synchronized in a master-slave arrangement to facilitate comparison of corresponding measured signals as taught by Clark so as to allow for aggregation of left and right data of both left and right systems (Clark, Paragraph [0072]) and allow for the identification of biomechanical differences between left and right stride mechanics (The ability of the disclosed invention to measure and record the motion of an athlete can provide valuable insight into these asymmetries when the motion sensing system 10 is affixed to both the athlete's left and right feet (Clark, Paragraph [0071])).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn in view of Clark as applied to claim 9 above, and further in view of Schrock (US-9089182-B2, previously presented).
Regarding claim 10, Giedwoyn teaches the method according to claim 9, wherein the at least one motion sensor is housed in a monolithic enclosure that is coupleable with a shoe part of a single shoe (Figure 20 of Giedwoyn shows the sensor system 12 housed in a monolithic enclosure that is coupleable with a shoe part of a single shoe and wherein the processor and deviation indicator are wirelessly coupled to the same single shoe), but fails to explicitly disclose that the at least one deviation indicator and the processor are similarly housed within the same monolithic enclosure. Schrock discloses a sensor system enclosed within a single shoe, wherein Schrock further discloses a processor and indicator being embedded within the same single shoe (Thus, the port 14 and module 22 are configured and/or programmed as desired by a user, and the port 14 and module 22 receive input data from the sensor system 12, which data can be used in any manner desired for different applications. In many applications, the data is further processed by the module 22 (Schrock, Col 34, lines 42-47; Figure 21-22); one or more vibration elements may be included in the shoe 100, which can give a user feedback by vibrating a portion of the shoe to help control motion (Schrock, Col 36, lines 42-45)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giedwoyn in view of Clark so as to incorporate the deviation indicator and processor within the same monolithic enclosure coupleable with a short part of a single shoe as evidenced by Schrock as this amounts to mere rearrangement of parts that does not affect the function of the device (MPEP 2144.04(VI)(C)).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn in view of Agrawal (US-20170027803-A1, previously presented).
Regarding claim 16, Giedwoyn teaches the method according to claim 9, further comprising: a) setting the processor to calibrating mode (Paragraph [0129]); b) detecting the foot orientation for each step the user make (Types of information tracked by the device 110 may include degree of success with compliance to various templates as well as additional information including, without limitation, speed, distance, steps or repetitions, energy used, jump height/distance, stride length, and any other information mentioned elsewhere herein (Paragraph [0164]); (Paragraph [0109])); and c) defining a corresponding force vector (impact sequences (such as for foot strike patterns) rate of force and/or pressure change, etc (Paragraph [0118])) and calculating the normative forward direction of movement by combining the corresponding force vectors in accordance with predetermined instructions (The additional sensor(s), if present, may also include an accelerometer (e.g., for sensing direction changes during steps) (Paragraph [0109])), wherein Giedwoyn alludes to the teaching of, based on the calculated normative forward direction of movement, generating an imaginary reference line that corresponds to the calculated normative forward direction of movement, along which the user is expected to continue walking if correct walking habits are exhibited (Relative differences in the forces on different portions of the shoe 100 can be utilized in determining weight distribution and “center of pressure” of the shoe 100. The weight distribution and/or center of pressure can be calculated independently for one or both shoes 100, or can be calculated over both shoes together, such as to find a center of pressure or center of weight distribution for a person's entire body (Paragraph [0116]); The pressure data collected by the system 12 can give valuable feedback regarding balance and stability for use in improving technique in any applicable athletic field (Paragraph [0119]); Wherein determining a weight distribution and center of pressure of either each shoe of both shoes is considered to allude on an imaginary reference line, wherein balance or stability based on the calculated weight distribution is considered to allude on the comparison to the imaginary reference line). 
However, Giedwoyn fails to explicitly disclose the generation of an imaginary reference line that corresponds to the calculated normative forward direction of movement, along which the user is expected to continue walking if correct walking habits are exhibited. Agrawal discloses a system for determining forces at the ankle joints, wherein Agrawal further discloses defining a corresponding force vector and calculating the normative forward direction of movement by combining the corresponding force vectors in accordance with predetermined instructions (The reference baseline data of healthy subjects show that the selected force vector is mainly distributed in the sagittal plane and therefore the selection of {right arrow over (u)} to decide the direction of selected force is reasonable (Paragraph [0206], Figure 13)), wherein based on the calculated normative forward direction of movement, generating an imaginary reference line that corresponds to the calculated normative forward direction of movement (Paragraph [0206], Figure 13, wherein the identification of the sagittal plane and movement graphs seen in Figure 13 read on imaginary reference line), along which the user is expected to continue walking if correct walking habits are exhibited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giedwoyn so as to incorporate defining a corresponding force vector and calculating the normative forward direction of movement by combining the corresponding force vectors in accordance with predetermined instructions, wherein based on the calculated normative forward direction of movement, generating an imaginary reference line that corresponds to the calculated normative forward direction of movement as taught by Agrawal, as the defined force vector and normative forward direction of movement are indicative of healthy subjects (Agrawal, Paragraph [0206]).
Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claim 9, Applicant argues that the claim relates to a foot progression angle during gait, wherein Giedwoyn fails to disclose a walk correction method. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., foot progression angle during gait and a walk correction method) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in claim 16, Applicant similarly discloses that Giedwoyn fails to explicitly disclose a walk correction method. However, Agrawal is used to modify Giedwoyn so as to incorporate defining a corresponding force vector and calculating the normative forward direction of movement by combining the corresponding force vectors in accordance with predetermined instructions (The reference baseline data of healthy subjects show that the selected force vector is mainly distributed in the sagittal plane and therefore the selection of {right arrow over (u)} to decide the direction of selected force is reasonable (Paragraph [0206], Figure 13)), wherein based on the calculated normative forward direction of movement, generating an imaginary reference line that corresponds to the calculated normative forward direction of movement (Paragraph [0206], Figure 13, wherein the identification of the sagittal plane and movement graphs seen in Figure 13 read on imaginary reference line), along which the user is expected to continue walking if correct walking habits are exhibited. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791